DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further review of the claims, prior art was found that anticipates claims 17, 19-20, 29, 34 and 37. Thus, the following supplemental Office action restarts the time period for response. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 21, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent No. 10886093. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 10886093
Claim 17 recites; 
A vacuum system comprising: 
a vacuum chamber; and 
a feedthrough coupled to the vacuum chamber and configured to provide an electrical connection between an inside and an outside of the vacuum chamber, 
the feedthrough comprising: 
a conductor; 
an insulating structure surrounding at least a portion of the conductor; and 
an adhesion layer that attaches the conductor to the insulating structure in an airtight manner. 
 recites; 
A feedthrough for providing an electrical connection, comprising: 
a conductor; 
a quartz structure (i.e. insulating structure) configured to surround at least a portion of the conductor, configured to provide isolation to the conductor, and configured to extend a distance beyond an internal wall of 
a vacuum chamber to prevent a discharge between the conductor and a component inside the vacuum chamber; and 
an adhesion layer that is disposed between the conductor and the quartz structure and attaches the conductor to the quartz structure in an airtight manner.
 recites; 
wherein the insulating structure comprises quartz or glass.
Claim 1 recites; 
a quartz structure (i.e. insulating structure) configured to surround at least 
 recites; 
wherein the adhesion layer covers at least a portion of the insulating structure.
Claim 1 recites; 
that the adhesion layer that is disposed between the conductor and the quartz structure
Claim 21 recites; 
wherein a thickness of a first part of the insulating structure is greater than a thickness of a second part of the insulating structure.
Claim 9 recites; 
wherein a thickness of a first part of the quartz structure is greater than a thickness of a second part of the quartz structure.
Claim 29 recites; 
wherein the conductor and the insulating structure are coaxially arranged.
Claim 2 recites; 
wherein the conductor and the quartz structure are coaxially arranged, wherein the component is the vacuum chamber, and wherein the distance is greater than or equal to one centimeter.
Claim 30 recites; 
wherein the conductor comprises a plurality of conductors, and the insulating structure is configured to extend a distance beyond an internal wall of the vacuum chamber, wherein the distance is 
 recites; 
 wherein the conductor comprises a plurality of conductors, and wherein the distance is determined to prevent a discharge between the conductor and the 
 recites; 

wherein the plurality of conductors are part of a printed circuit board.
Claim 4 recites; 
wherein the conductor comprises a plurality of conductors of a printed circuit board.
Claim 32 recites; 
wherein at least one end of the insulating structure has a recess and an angle of the recess is ranged between 35-65°.
Claim 5 recites; 
wherein at least one end of the quartz structure has a recess and an angle of the recess is ranged between 35-65°.
Claim 33 recites; 
wherein the conductor further comprises:  a first connector that is disposed at a first end of the conductor and connects the conductor to a power supply; and a second connector that is disposed at a second end of the conductor and connects the conductor to an electrical component, wherein the insulating structure being configured to extend a distance beyond an internal wall of the 
 recites; 
wherein the conductor further comprises: a first connector that is disposed at a first end of the conductor and connects the conductor to a power supply; and a second connector that is disposed at a second end of the conductor and connects the conductor to an electrical component, wherein the quartz structure being configured to extend the distance beyond the internal wall of the vacuum 
 recites; 
further comprising a sealer that seals the feedthrough with the vacuum chamber in an airtight manner.
Claim 7 recites; 
further comprising a sealer that seals the feedthrough with a housing in an airtight manner.
Claim 35 recites; 
wherein the conductor and the insulating structure are detachably mounted.
Claim 10 recites; 
 wherein the conductor and the quartz structure are detachably mounted.
Claim 36 recites; 
wherein the vacuum chamber is part of a scanning electron microscope (SEM).
Claim 11 recites; 
wherein the feedthrough is implemented in a chamber of a scanning electron microscope (SEM) such that the feedthrough provides electrical connection between components inside and outside of the chamber.
Claim 37 recites; 
A feedthrough for providing an electrical connection between an inside and an outside of a vacuum chamber, 
the feedthrough comprising: a conductor; 
an insulating structure surrounding at least a portion of the conductor; and 
an adhesion layer that attaches the conductor to the insulating structure in an airtight manner to enable the feedthrough to be used to provide an electrical connection between the inside and the outside of the vacuum chamber.
 
 recites; 
A feedthrough for providing an electrical connection, comprising: 
a conductor; 
a quartz structure (i.e. insulating structure) configured to surround at least a portion of the conductor, configured to provide isolation to the conductor, and configured to extend a distance beyond an internal wall of 
a vacuum chamber to prevent a discharge between the conductor and a component inside the vacuum chamber; and 
an adhesion layer that is disposed between the conductor and the quartz structure and attaches the conductor to the quartz structure in an airtight manner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17, 19-20, 29, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spalding et al. (20180035489), Spalding hereinafter.
Regarding claim 17, Spalding discloses a vacuum system (200, ¶ [37]) comprising: a vacuum chamber (282, ¶ [48], fig. 3); and a feedthrough (228, ¶ [39]) coupled to the vacuum chamber (282) and configured to provide an electrical connection between an inside and an outside of the vacuum chamber (282), the feedthrough (228) comprising: a conductor (244); an insulating structure (264, ¶ [42]) surrounding at least a portion of the conductor (244); and an adhesion layer (276, ¶ [45]) that attaches the conductor (244) to the insulating structure (264) in an airtight manner (hermetically sealed, ¶ [52]).
Regarding claim 19, Spalding discloses that the adhesion layer (276) covers at least a portion (fig. 3) of the insulating structure (264).
Regarding claim 20, Spalding discloses that the adhesion layer (276) comprises a capillary adhesive (fig. 3) or a vacuum degassed adhesive.
Regarding claim 29, Spalding discloses that the conductor (244) and the insulating structure (264) are coaxially arranged (fig. 3).
Regarding claim 34, Spalding discloses a sealer (260, ¶ [59], fig. 3) that seals the feedthrough with the vacuum chamber in an airtight manner.
Regarding claim 37, Spalding discloses a feedthrough (228, ¶ [39], fig. 3) for providing an electrical connection between an inside and an outside of a vacuum chamber (282), the feedthrough (228) comprising: a conductor (244); an insulating 

	
Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim on the ground of nonstatutory double patenting, but would be allowable if nonstatutory double patenting is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE M DIAZ/           Examiner, Art Unit 2879       

/Mariceli Santiago/           Primary Examiner, Art Unit 2879